Citation Nr: 0203194	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  94-37 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1. Entitlement to service connection for Huntington's 
disease.

2.   Entitlement to service connection for a kidney 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

In a separate decision on this date, the Board of Veterans' 
Appeals (Board) vacated its decision of December 31, 2001, 
which had granted service connection for Huntington's disease 
and denied service connection for a kidney disability. 


FINDINGS OF FACT

1. The veteran in this case served on active duty from March 
1967 to April 1977 and from March 1983 to March 1988.
   
2. On January 30, 2002, the Board of Veterans' Appeals 
(Board) was notified by the Department of Veterans Affairs 
(VA) Regional Office in Los Angeles, California that the 
veteran died on September [redacted], 2000.	


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a)(West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died during the pendency of the appeal.  As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  The veteran's appeal has 
become moot by virtue of his death, and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001); 38 C.F.R. § 20.1302 (2001).



ORDER

The appeal is dismissed.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



